     Case 2:20-cv-02221-JAM-DMC Document 14 Filed 07/30/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    VLADISLAV DAVIDZON,                               No. 2:20-CV-2221-JAM-DMC
12                       Plaintiff,
13            v.                                        ORDER
14    SF MARKETS, LLC, et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. The matter was

18   referred to a United States Magistrate Judge pursuant to Eastern District of California local rules.

19                  On May 27, 2021, the Magistrate Judge filed findings and recommendations herein

20   which were served on the parties and which contained notice that the parties may file objections

21   within the time specified therein. No objections to the findings and recommendations have been

22   filed.

23                  The Court has reviewed the file and finds the findings and recommendations to be

24   supported by the record and the Magistrate Judge’s analysis.

25   ///

26   ///

27   ///

28   ///
                                                       1
     Case 2:20-cv-02221-JAM-DMC Document 14 Filed 07/30/21 Page 2 of 2


 1                  Accordingly, IT IS HEREBY ORDERED that:
 2                  1.     The findings and recommendations filed May 27, 2021, are adopted in full;
 3                  2.     This action is dismissed without prejudice for lack of prosecution and
 4   failure to comply with court rules and orders; and
 5                  3.     The Clerk of the Court is directed to enter judgment and close this file.
 6

 7
     DATED: July 29, 2021                           /s/ John A. Mendez
 8
                                                    THE HONORABLE JOHN A. MENDEZ
 9                                                  UNITED STATES DISTRICT COURT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
